Citation Nr: 1811128	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sciatic neuropathy of the right leg, claimed as secondary to lymph node cancer treatment.

2.  Entitlement to service connection for lymph node cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). A May 2011 rating decision denied service connection for angioma, claimed as lymph node cancer of right side of neck. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During this hearing, the Veteran confirmed that his claim was for a neuropathy of the right leg.


REMAND

The Board notes that following the May 2011 rating decision denying service connection for lymph node cancer, the Veteran filed an explicit notice of disagreement (NOD) in July 2011.  The cover letter from his representative      dated July 15, 2011 asked that the decision be reconsidered based on new and material evidence being submitted.  They further asked that the RO not accept      the notice of disagreement in light of the evidence being submitted and stated     they did not feel the case needed to go through the appeal process at this that time.  In an October 2011 report of contact, the RO contacted the Veteran in an attempt to clarify the situation. At that time the Veteran stated he wanted to file an NOD and the Veterans Service Representative advised him of his representative's request to not have the document considered to be an NOD.  The Veteran agreed to contact his representative and would call with his decision.  No further communication was provided.

While the representative requested that the Veteran's NOD not be treated as an NOD, they did request reconsideration of the May 2011 rating decision based on the additional evidence submitted.  No action, however, has been taken on that request.  

This issue presently within the Board's appellate jurisdiction is contingent upon the outcome of the claim for service connection for lymph node cancer. It is clear from the record that the Veteran wished to file an NOD with the May 2011 denial. While the representative was attempting to avoid the appellate process presumably to allow for more expeditious treatment by requesting reconsideration, the reality is that no reconsideration was accomplished, and the last contact with the Veteran reiterated his desire to appeal the denial.   

After review of the record, the Board will resolve all doubt in favor of the Veteran and find that he has filed a timely NOD with the May 2011 rating decision denying service connection for lymph node cancer.  As such, remand of this issue is required so that a statement of the case (SOC) can be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, that issue should only be returned to the Board if the Veteran perfects the appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

As the issue of service connection for sciatic neuropathy of the right leg is inextricably intertwined with the claim for service connection for lymph node cancer, that issue must be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The right leg issue should not be returned to the Board until the appeal on the lymph node cancer is closed or certified to the Board. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issue of service connection for lymph node cancer that includes consideration of the evidence received subsequent to the May 2011 rating decision denying the claim.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  This issue should not be returned to the Board unless the appeal is properly perfected. 

2.  After the above action has been completed and    the appeal on lymph node cancer is either closed        or certified to the Board, readjudicate the claim for service connection for sciatic neuropathy of the right leg as secondary to lymph node cancer.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and afford an appropriate period for response before the issue is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all      claims that are remanded by the Board or by the United States Court of Appeals     for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

